DETAILED ACTION
This action is made NON-FINAL due to three new prior art rejections, below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
The Election of Species Requirement of 02/16/2022 is withdrawn as the full scope of base claim 1 has been searched in an effort to advance this case to disposal.
All claims have been examined on the merits.
Current Status of 16/805,381
This Office Action is responsive to the amended claims of July 14, 2022.
Claims 1-17 have been examined on the merits.  Claims 1 and 3 are currently amended.  Claims 2 and 4-17 are original.
Priority
Applicants identify the instant application, Serial #:  16/805,381, filed 02/28/2020, as a continuation-in-part of PCT/KR2018/004328, filed 08/31/2017, which claims foreign priority to the following Korean patent applications:  10-2017-0110669, filed 08/31/2017; and 10-2018-0042816, filed 04/12/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants perfected foreign priority to at least Korean patent application 10-2017-0110669.  Applicants certified English language translation of Korean patent application 10-2017-0110669 filed August 31, 2017, supports the instant claims as filed.
The effective filing date of the instant claims is now August 31, 2017.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of July 14, 2022.
The Examiner has reviewed the claim amendments and Reply of 07/14/2022.
The objection against the claim 1 and others (see paragraph 16 in previous Office Action) is withdrawn as Applicants placed a period after the illustration in claim 1, as requested.
The indefiniteness rejection under 35 U.S.C. 112(b) against claim 3 (see paragraphs 17-19 of previous Office Action) is withdrawn as Applicants deleted “such as epidermal atrophy”.
Applicants filed a certified English language translation (filed on 07/14/2022) with certified Foreign priority applications on 08/22/2022.  This pushes the effective filing date of the instant claims back to 08/31/2017, which invalidates anticipatory reference LEE (see 35 USC 102 rejection-paragraphs 20-22 of previous Office Action) since LEE has a publication date in 2019, which is long after the 08/31/2017 effective filing date.
The new effective filing date of 08/31/2017 also invalidates the obviousness rejection (see paragraphs 23-26 of previous Office Action) as LEE was used as the primary reference for this rejection.  None of the secondary references cure the deficiencies left by unavailability of LEE.
New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YUN (Yun, Jun-Won, et al.  “TRPV1 antagonist can suppress the atopic dermatitis-like symptoms by accelerating skin barrier recovery.”  Journal of Dermatological Science (2011), Vol. 62, pp. 8-15, referenced in IDS of 02/28/2020).
The reference YUN teaches a method of administering PAC-14028:  
    PNG
    media_image1.png
    233
    467
    media_image1.png
    Greyscale
 (Figure 1(a) on page 9) to rats/subjects in need thereof to alleviate/treat or prevent atopic dermatitis (“Results” and “Conclusions” on page 8).  This anticipates claim 1.
Furthermore, YUN teaches wherein the atopic dermatitis is mild or moderate (IGA score of 2 to 3) (see left col. p. 10 and Figure 7 on page 14 bar graph shows “10 mpk PAC 14028” treated mice with dermatitis scores of approximately 2; p. 10 explains that the “dermatitis score” (from Fig 7) is a sum of the individual scores for dryness, excoriation, erythema, and edema:  none:  0; mild:  1; moderate:  2; and severe:  3).  This anticipates claim 2.  The Examiner believes that the dermatitis score of 2 in Fig 7 (p. 14) corresponds to the score of 2-3/mild or moderate of claim 2.  However, if that is not the case, claim 2 is also rejected as obvious (see obviousness rejection, below).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIM (Kyung-Min, et al.  “Development of PAC-14028, a Novel Transient Receptor Potential Vanilloid Type 1 (TRPV1) Channel Antagonist as a New Drug for Refractory Skin Diseases.”  Arch Pharm Res. (2012), Vol. 35, No. 3, pp. 393-396).
The reference LIM teaches a method of administering PAC-14028 
    PNG
    media_image1.png
    233
    467
    media_image1.png
    Greyscale
  (left col. p. 394) to rats/mice/subjects in need thereof to alleviate/treat or prevent atopic dermatitis (right col. p. 394).  This anticipates claim 1.
Furthermore, the last sentence of LIM p. 394 (wraps around into first four lines of p. 395) anticipates claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over:
YUN (Yun, Jun-Won, et al.  “TRPV1 antagonist can suppress the atopic dermatitis-like symptoms by accelerating skin barrier recovery.”  Journal of Dermatological Science (2011), Vol. 62, pp. 8-15, referenced in IDS of 02/28/2020), 
in view of:
LESHEM (Leshem, Y.A., et al.  “What the Eczema Area and Severity Index score tells us about the severity of atopic dermatitis:  an interpretability study.”  British Journal of Dermatology.  (2015), Vol. 172, pp. 1353-1357), 
in view of:
VAS (“Visual Analogue Scale – Pruritus Resources.”  (November 23, 2011), Accessed 1 November 2022.  Available from:  < http://www.pruritussymposium.de/visualanaloguescale.html > ), 
in view of:
WOHLRAB (Wohlrab, Johannes.  “Topical preparations and their use in dermatology.”  J. German Society of Dermatology.  (2016), pp. 1061-1070, previously provided to Applicants), 
in view of:
EURE (Eure, Marian Anne.  “Routes of Medication Administration.”  (April 18, 2016).  Accessed 9 April 2022.  Available from:   < How to Take Your Meds: Medication Administration Routes (verywellhealth.com) > /, previously provided to Applicants ), 
in view of:
SPRAY (“Drug absorption through the skin:  a mixed blessing.”  Archives of Disease in Childhood.  (1987), Vol. 62, pp. 220-221, previously provided to Applicants), 
in view of:
CATAPLASMA (Jia, Wei, et al.  “Cataplasma of traditional Chinese medicine.”  Zhongguo Zhong Yao Za Zhi.  (2003), Jan; 28(1):  7-11, previously provided to Applicants), 
and in view of:
LINIMENT (Garg, Tarun, et al.  “Comprehensive review on additives of topical dosage forms for drug delivery.”  Drug Delivery.  (2015), Vol. 22, Issue 8, pp. 969-987).


The instant claims are drawn to a method for preventing or treating atopic dermatitis (AD) by administering a compound of Formula 1 from base claim 1.  The claims disclose that the Formula 1 treatment lowers IGA, EASI, and VAS clinical scores assessing the severity of the pre-treated AD.  Furthermore, claims are drawn to topical administration of said Formula 1 and various administration routines/regimens.

Determining the scope and contents of the prior art:
The reference YUN teaches a method of administering PAC-14028:  
    PNG
    media_image1.png
    233
    467
    media_image1.png
    Greyscale
 (Figure 1(a) on page 9) to rats/subjects in need thereof to alleviate/treat atopic dermatitis (AD) (“Results” and “Conclusions” on page 8).  This teaches “treating” AD of claim 1.
Furthermore, YUN teaches wherein the atopic dermatitis is mild or moderate (IGA score of 2 to 3) (see left col. p. 10 and Figure 7 on page 14 bar graph shows “10 mpk PAC 14028” treated mice with dermatitis scores of approximately 2; p. 10 explains that the “dermatitis score” (from Fig 7) is a sum of the individual scores for dryness, excoriation, erythema, and edema:  none:  0; mild:  1; moderate:  2; and severe:  3).  This helps teach claim 2.
The reference LESHEM teaches that the eczema area and severity index (EASI) is a clinician-utilized scoring system that seeks to summarize the severity of the patient’s atopic dermatitis (Table 2 on page 1355).  A score of 0 to 1 is equivalent to “almost clear”; a score of 1.1-7.0 is equivalent to “mild”; and a score of 7.1 to 21 is equivalent to “moderate”; and a score of 21-50 is equivalent to “severe”; and a score of 50.1 to 72 is equivalent to “very severe” (Table 2 on p. 1355).
Furthermore, LESHEM teaches that the Investigator’s Global Assessment (IGA) score evaluates the overall severity of AD at a given time.  The IGA consists of a six-point scale ranging from “very clear” with score of 0 to “very severe” with score of 5 (“Summary” p. 1353; right col. p. 1354).  Thus, the lower the EASI score and/or the IGA score, the less severe the AD disease.  In contrast, the higher the EASI and/or IGA scores, the more severe the AD disease.
The reference VAS teaches that the visual analogue scale (VAS) or pruritus index represents pruritus/itch severity from “no itch” (score of 0) to “mild pruritus” (score of less than 3) to “moderate” (score of 3 to less than 7), to severe itch (score of 7 to less than 9), to “very severe itch” (score of greater than or equal to 9) (see VAS page 1 of 2).  Thus, the lower the VAS score, the less severe the itching associated with AD.  In contrast, the higher the VAS score, the more severe the AD-associated itch.
The reference WOHLRAB teaches use of ointments, creams, gels, and pastes as topical/percutaneous administration routes (p. 1066).
The reference EURE teaches use of patches as percutaneous administration routes (page 5).
The reference SPRAY teaches that percutaneous medicaments can be applied via spray (right col. p. 220).
The reference CATAPLASMA teaches that Chinese medicine uses transdermal plaster “patches” (which are synonymous with “cataplasma”) for percutaneous administration of pain killer medicaments (p. 1).
The reference LINIMENT teaches use of liniments as topical percutaneous administration routes for pain killing (“soothing”) medicaments (page 971).


Ascertaining the differences between the prior art and the claims at issue:
While YUN teaches a method of administering PAC-14028:  
    PNG
    media_image1.png
    233
    467
    media_image1.png
    Greyscale
 (Figure 1(a) on page 9) to rats/subjects in need thereof to alleviate/treat atopic dermatitis (AD) (“Results” and “Conclusions” on page 8), it does not teach “preventing AD” (claim 1).
Furthermore, some artisans might believe that YUN does not expressly teach mild or moderate or an IGA score of 2 to 3, as per claim 2.
Moreover, YUN does not teach “EASI” scores (claims 4  and 7-9); body surface areas (claim 5); topical application (claims 6 and 11); IGA scores or VAS scores (claim 7); routes of administration and frequency of administration/dosage (claims 12-14 and 16); body temperature (claim 15); and topical application methods (claim 17).
Furthermore, none of the secondary references LESHEM, VAS, WOHLRAB, EURE, SPRAY, CATAPLASMA, and LINIMENT teach all the limitations of any one of the claims.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of compounds of formula 1 from claim 1 useful for treating or preventing atopic dermatitis and possesses the technical knowledge necessary to make adjustments to the compounds to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of said compounds and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The claims are prima facie obvious in light of the combination of references YUN, LESHEM, VAS, WOHLRAB, EURE, SPRAY, CATAPLASMA, and LINIMENT.
	The artisan would find obvious before the effective filing date of the claimed invention the instant invention arising from the combination of these references.
	The artisan would be motivated to use the PAC-14028 (compound of formula 1 from instant claim 1) of YUN, known to treat/alleviate Atopic Dermatitis (AD), to prevent AD.  The artisan would expect that if PAC-14028 can successfully treat AD (Figure 1(a) on page 9; and “Results” and “Conclusions” on page 8), then, it could be useful to prevent AD.  This teaches the entirety of instant claim 1 to alleviate/treat atopic dermatitis (AD).
	The artisan would be motivated to prevent or treat AD until the AD became mild or moderate, which corresponds to an IGA score of 2-3 (LESHEM “Summary” p. 1353; right col. p. 1354); an EASI score of 1 to 21 (LESHEM Table 2 on p. 1355), which corresponds to the score of 1.1 to 21 of claim 4; and a VAS score corresponding to 3-7 (mild to moderate) (see VAS page 1 of 2).  The artisan would expect that PAC-14028/Formula 1 has successfully treated AD in the (adult or child) patient when the IGA, EASI, and/or VAS scores have decreased since higher scores correspond with more severe AD and lower scores correspond to less severe AD (see rationale, above).  This teaches claims 2, 4, and 7; also teaches claims 8-9.  Similarly, the artisan would expect that successful treatment reduces AD eruption sites from an original/pre-treatment status of eruption sites covering 5% or greater of the body surface area (BSA) of the AD patient since 5% or more BSA covered in eruption sites appears to be moderate to severe AD.  Thus, improvement is ascertained from eruption sites covering 5% or more of the body.  This teaches claim 5.
	The artisan would be motivated to apply PAC-14028 topically since topical administration is the form of administration that is the most direct for the itchy and blistering skin conditions that characterize AD.  The artisan would be expected to apply topically/on the skin PAC-14028, since PAC-14028 is known to alleviate/treat AD (YUN, above) and since skin is the part of the body/organ that experiences the brunt of AD.  The artisan would be expected to choose the fastest most direct application method to the AD-affected organ:  herein, the skin.  Thus, topical application makes the most sense.  This teaches claims 6 and 11.
Knowing that multiple percutaneous administration routes exist, the artisan would therefore be motivated to maximize the percutaneous administration routes of PAC-14028 / instant Formula I from YUN to include creams and lotions (“lotions” synonymous with “creams”) (WOHLRAB p. 1066), gels (WOHLRAB p. 1066), patches (EURE p. 5), sprays (SPRAYS p. 220), ointments (WOHLRAB p. 1066), plaster (CATAPLASMA p. 1), liniment (LINIMENT p. 971), paste (WOHLRAB p. 1066), and cataplasma (CATAPLASMA p. 1).
	The artisan would expect that by maximizing the use of percutaneous administration routes for application of PAC-14028 to the skin of patients, that patient compliance with PAC-14028 administration would increase as it would be easier for patients to choose their preferred delivery method of PAC-14028 from a large assortment of choices.  This teaches claim 17.
	The Examiner treats the weight percentages (claim 10) and the dosages and frequency of dosing/dosing regimens (claims 12-16) as equivalent in analysis to concentrations or temperature since these are variables clinicians experiment with to optimize patient outcome.  Therefore, the artisan would be motivated and expected to optimize (weight percent) concentrations of active ingredient/PAC-14028 (claim 10) and dosing regimens (claims 12-14 and 16) to optimize patient recovery from AD/disease outcome.  In a similar manner, the clinician would be expected to have the freedom to decide if measuring a change in body temperature is important in assessing patient outcome since clinicians are known to utilize different measurements for diseases differently based on professional experience.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  Neither the Specification nor the claims indicate that the weight percentages or dosing regimens of the instant claims are critical.  See MPEP 2144.05(II)(A).  This teaches claims 10 and 12-16.
	Applicants can expedite allowance by amending the claims around this rejection and rendering moot this (and future) obviousness rejection(s) by addressing unexpected/surprising results of their instant claims.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625